165 N.W.2d 353 (1969)
184 Neb. 158
STATE of Nebraska, Appellee,
v.
Anthony AGOSTINE, Appellant.
No. 37108.
Supreme Court of Nebraska.
March 7, 1969.
*354 Johnson Story, Grand Island, for appellant.
Clarence A. H. Meyer, Atty. Gen., Calvin E. Robinson, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C.J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
NEWTON, Justice.
Defendant entered a plea of guilty to a charge of breaking and entering and was sentenced to a term of from 2 to 10 years in the Nebraska Penal and Correctional Complex. He appeals on the ground that the sentence received is unduly severe. We affirm the judgment.
The defendant was 19 years of age and had not been previously convicted of a felony. He had in the past been subject to some psychiatric disturbance, had been expelled from high school, was carrying a concealed weapon at the time of his arrest, and had created some disturbance while confined in the county jail.
The sentence imposed is not a particularly severe one and appears to have been well within the discretion vested in the district court. We have held on numerous occasions that: "Where the punishment of an offense created by statute is left to the discretion of the trial court within prescribed limits, a sentence imposed within those limits will not be disturbed on appeal unless there appears to be an abuse of discretion." State v. Lenz, 183 Neb. 496, 161 N.W.2d 710.
The judgment of the district court is affirmed.
Affirmed.